JS 44 (Rev. 12/12)

CIVIL COVER SHEET

ed States in

The JS 44 civil cover sheet and the information contained herein neither replace nor bg go the a and service of pleadings or other papers as required by law, except as
nit ep!

provided by local rules of court. This form, approved by the Judicial Conference of the

tember 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a

PLAINTIFFS
Davi

Clemons

(b) County of Residence of First Listed Plaintiff Shelby
(EXCEPT IN U.S. PLAINTIFF CASES)

fc) Attorneys (Firm Name, Address, and Telephone Number)
Holland & Associates, PC

1429 Madison Ave, Memphis, TN 38104

(901)278-8120

DEFENDANTS
City of Memphis

Memphis Police Department

County of Residence of First Listed Defendant Shelby
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known
Jennifer A. Sink, Chief Legal Officer, 125

N. Main St. Room 336, Memphis, TN 38103

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1. US. Government {3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government 4 Diversity Citizen of Another State © 2 © 2 Incorporated and Principal Place Bs &5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY [BANKRUPTCY [OTHER STATUTES]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY = | 625 Drug Related Seizure ©) 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 400 State Reapportionment
O 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 © 410 Antitrust
© 140 Negotiable Instrument Liability © 367 Health Care/ © 430 Banks and Banking
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical © 450 Commerce
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 460 Deportation
© 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent © 470 Racketeer Influenced and
1 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 840 Trademark Corrupt Organizations
Student Loans © 340 Marine Injury Product © 480 Consumer Credit
(Excludes Veterans) © 345 Marine Product Liability LABOR 490 Cable/Sat TV
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards O 861 HIA (1395ff) O 850 Securities/Commodities/
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud Act © 862 Black Lung (923) Exchange
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending © 720 Labor/Management © 863 DIWC/DIWW (405(g)) | 890 Other Statutory Actions
© 190 Other Contract Product Liability © 380 Other Personal Relations © 864 SSID Title XVI © 891 Agricultural Acts
© 195 Contract Product Liability | 360 Other Personal Property Damage © 740 Railway Labor Act C1 865 RSI (405(g)) © 893 Environmental Matters
1 196 Franchise Injury 1) 385 Property Damage © 751 Family and Medical © 895 Freedom of Information
© 362 Personal Injury - Product Liability Leave Act Act
_ Medical Malpractice © 790 Other Labor Litigation © 896 Arbitration
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 791 Employee Retirement FEDERAL TAX SUITS © 899 Administrative Procedure
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: Income Security Act © 870 Taxes (U.S. Plaintiff Act/Review or Appeal of
O 220 Foreclosure © 441 Voting O 463 Alien Detainee or Defendant) Agency Decision
© 230 Rent Lease & Ejectment XX 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party O 950 Constitutionality of
O 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 State Statutes
© 245 Tort Product Liability Accommodations © 530 General
© 290 All Other Real Property © 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION
Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other © 550 Civil Rights Actions
© 448 Education © 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

wi Original 2 Removed from O 3  Remanded from O 4 Reinstatedor © 5 Transferredfrom © 6 Multidistrict
Proceeding State Court Appellate Court Reopened eer District Litigation
speci

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless ont ;

Title VII of the Civil Rights Act of 1964, the American with Disabilities Act, and Tennessee Human Rights Act

Brief description of cause:

discrimination, harassment and retaliation because of sex, religion, and in retaliation in violation of the ADA/ADAAA

 

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 300,000 JURY DEMAND: {Yes No
VIII. RELATED CASK(S) /
IF ANY Cena! mange DOCKET NUMBER
LA
DATE SIGN f AT 0 CORD
6-29-2021 Y J agi)
‘FOR OFFICE USE ONLY [ re
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
i cc Reset
